DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 11,049,896. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of U.S. Patent No. 11,049,896 discloses the limitations of claim 1 of the instant application.
17/144,490
U.S. Patent No. 11,049,896
1. A light receiving element comprising: 
a photodiode disposed in a semiconductor layer, the semiconductor layer disposed between an on-chip lens and a multi wiring layer in a cross-sectional view; 






a first transfer transistor that transfers electric charge generated in the photodiode to a first memory; 

a second transfer transistor that transfers electric charge accumulated in the first memory to a first floating diffusion region; 
a third transfer transistor that transfers electric charge generated in the photodiode to a second memory; and 

a fourth transfer transistor that transfers electric charge accumulated in the second memory to a second floating diffusion region, 
wherein the photodiode, a gate electrode of the first transfer transistor, and the first memory are arranged along a first direction in a plan view, 
wherein the first memory, a gate electrode of the second transfer transistor, and the first floating diffusion region are arranged along a second direction in the plan view, and 
wherein the second direction is different from the first direction.


a first photodiode disposed in a semiconductor layer, the semiconductor layer disposed between an on-chip lens and a multi wiring layer in a cross-sectional view; 
a second photodiode disposed adjacent to the first photodiode in the semiconductor layer; 
a first transfer transistor that transfers first electric charge generated in the first photodiode to a first floating diffusion region; 
a second transfer transistor that transfers second electric charge generated in the first photodiode to a second floating diffusion region; 
a third transfer transistor that transfers third electric charge generated in the second photodiode to a third floating diffusion region; 
a fourth transfer transistor that transfers fourth electric charge generated in the second photodiode to a fourth floating diffusion region; and 
a first trench portion disposed between the first photodiode and the second photodiode, wherein the multi wiring 
a first wiring connected to a first gate electrode of the first transfer transistor, 
a second wiring connected to a second gate electrode of the second transfer transistor, 
a third wiring connected to a third gate electrode of the third transfer transistor, 
a fourth wiring connected to a fourth gate electrode of the fourth transfer transistor,
a first light shielding member, and 
a second light shielding member, and 
wherein the second wiring and the third wiring are disposed between the first light shielding member and the second light shielding member in the first wiring layer.


Claim Objections
Claim 1 is objected to because of the following informalities: at the end of line 4, the colon should be replaced by a semicolon.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “wherein third memory” should be amended as “wherein the third memory”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is incomplete. There is no period at the end of the claim. It is unclear what “according to the dat” means. The limitation of “the application processing unit is configured to perform processing according to the dat” is not considered since the intended meaning could not be determined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (U.S. Patent Application Publication No. 2013/0070131) in view of Choi et al. (U.S. Patent Application Publication No. 2016/0211306).
Regarding to claim 1, Ohkubo teaches a light receiving element (Figs. 4-6) comprising:
a photodiode disposed in a semiconductor layer, the semiconductor layer disposed between an on-chip lens and a multi wiring layer in a cross-sectional view (Fig. 6, photodiode 51 disposed in semiconductor layer, the semiconductor layer disposed between on-chip lens 66 and a multi wiring layer 61 in a cross-sectional view):
a first transfer transistor that transfers electric charge generated in the photodiode to a first memory (Figs. 4-6, [0059], last 3 lines);
a second transfer transistor that transfers electric charge accumulated in the first memory to a first floating diffusion region (Figs. 4-6, [0060], last 3 lines);
wherein the photodiode, a gate electrode of the first transfer transistor, and the first memory are arranged along a first direction in a plan view (Fig. 5, the photodiode 51, a gate electrode of the first transfer transistor 52, and the first memory 54 are arranged along a first direction, which is horizontal direction in the figure),
wherein the first memory, a gate electrode of the second transfer transistor, and the first floating diffusion region are arranged along a second direction in the plan view (Fig. 5, the first memory 54, a gate electrode of the second transfer transistor 53, and the first floating diffusion region 55 are arranged along a second direction, which is vertical direction in the figure), and
wherein the second direction is different from the first direction (Fig. 5).

Choi teaches a third transfer transistor that transfers electric charge generated in the photodiode to a second memory; and a fourth transfer transistor that transfers electric charge accumulated in the second memory to a second floating diffusion region (Fig. 8B, please see the attached reproduced figure with annotations). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohkubo in view of Choi to configure a third transfer transistor that transfers electric charge generated in the photodiode to a second memory and a fourth transfer transistor that transfers electric charge accumulated in the second memory to a second floating diffusion region in order to increase resolutions.

    PNG
    media_image1.png
    884
    1599
    media_image1.png
    Greyscale

Regarding to claim 2, Ohkubo teaches a reset transistor configured to reset a potential of the first floating diffusion region (Fig. 4, element 58; [0057], last line); and wherein a gate electrode of the reset transistor is arranged along the second direction in the plan view (Fig. 5).
Regarding to claim 3, Ohkubo teaches an amplification transistor coupled to the floating diffusion region (Fig. 4, element 56; [0057], last 2 lines); and a selection transistor coupled to the amplification transistor (Fig. 4, element 57; [0057], last 2 lines), wherein a gate electrode of the amplification transistor and a gate electrode of the selection transistor are arranged along the second direction in the plan view (Fig. 5).
Regarding to claim 4, Ohkubo teaches the first memory, a gate electrode of the second transfer transistor, and the first floating diffusion region are arranged along a second direction in the plan view, and the second direction is different from the first direction (Fig. 5). Choi teaches a third transfer transistor that transfers electric charge generated in the photodiode to a second memory and a fourth transfer transistor that transfers electric charge accumulated in the second memory to a second floating diffusion region (Fig. 8B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ohkubo and Choi to arrange the photodiode, a gate electrode of the third transfer transistor, and the second memory along a third direction in the plan view, the third direction is different from the first direction, in order to optimize the areas in the layout. 
Regarding to claim 5, Ohkubo teaches the first memory, a gate electrode of the second transfer transistor, and the first floating diffusion region are arranged along a second direction in the plan view, and the second direction is different from the first direction (Fig. 5). Choi teaches a third transfer transistor that transfers electric charge generated in the photodiode to a second memory and a fourth transfer transistor that transfers electric charge accumulated in the second 
Regarding to claim 6, Choi teaches array of pixels, each pixel a portion of the photodiode and includes two transfer transistors (Fig. 8B, Fig. 9A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ohkubo and Choi to arrange a fifth transfer transistor that transfers electric charge generated in the photodiode to a third memory; a sixth transfer transistor that transfers electric charge accumulated in the third memory to a third floating diffusion region; a seventh transfer transistor that transfers electric charge generated in the photodiode to a fourth memory; and an eighth transfer transistor that transfers electric charge accumulated in the fourth memory to a fourth floating diffusion region, in order to increase resolutions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (U.S. Patent Application Publication No. 2013/0070131) and Choi et al. (U.S. Patent Application Publication No. 2016/0211306), as applied to claim 1 above, and further in view of Speckbacher et al. (U.S. Patent No. 6,486,467).
Regarding to claim 11, Ohkubo as modified does not explicitly disclose an electronic apparatus comprising an application processing unit, a light emitting unit, and the light receiving electronic apparatus comprising an application processing unit, light emitting unit 1, and light receiving 2.1, the light emitting unit is configured to emit light to object 10, the light receiving element 2.1 is configured to receive light reflected by the object 10 and output a data according to a distance to the object).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohkubo in view of Speckbacher to configure an electronic apparatus comprising an application processing unit, a light emitting unit, and the light receiving element according to claim 1, wherein the light emitting unit is configured to emit light to an object, wherein the light receiving element is configured to receive light reflected by the object and output a data according to a distance to the object, in order to make the receiving element useful or a particular application.  Please note that a recitation in intended use is not patentable.
Allowable Subject Matter
Claims 7-10 are objected to
Regarding to claim 7, the prior art fails to anticipate or render obvious the claimed limitations including “the third memory, a gate electrode of the fifth transfer transistor, and the photodiode are arranged along the first direction in the plan view” in combination with the limitations recited in claim 1 and in claim 6.
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “the photodiode is disposed between a gate electrode of first transfer transistor and a gate electrode of the fifth transfer transistor in the plan view” in combination with the limitations recited in claim 1 and in claim 6.
Regarding to claim 10, the prior art fails to anticipate or render obvious the claimed limitations including “the photodiode is disposed between a gate  electrode of third transfer transistor and a gate electrode of the seventh transfer transistor in the plan view” in combination with the limitations recited in claim 1 and in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VU A VU/Primary Examiner, Art Unit 2828